IN THE UNITED S'I`ATES DIS'I`RIC'I` COURT
FOR 'I`HE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JEFFREY A. SMILEY,

Plaintiff,
v. Civil Action No. 3:18-cv-00026-JAG
FORCEPOINT FEDERAL, LLC,

Defendant.

OPINION

This matter comes before the Court on the defendant’s motion to compel arbitration. 'I`he
plaintiff, Jeffrey Smiley, alleges that the defendant, Forcepoint Federal, LLC (“Forcepoint”),
discriminated against him in violation of 'I`itle VlI of the Civil Rights Act of 1964 and the Age
Discrimination in Employment Act of 1967 (“ADEA”). Relying on an arbitration clause in
Smiley’s employment contract, Forcepoint has filed a motion to compel arbitration.

The Court will grant Forcepoint’s motion. Smiley must pursue his claims in arbitration
because (l) the Federal Arbitration Act (“FAA”) encompasses the arbitration provision in the
employment contract, and (2) Forcepoint has not engaged in undue delay or burdened Smiley
such that it has defaulted on its right to compel arbitration.

I. BACKGROUND

Smiley, a fifty-year-old white man, worked for Forcepoint as a salesman. In this case, he
says that Forcepoint engaged in a pattern of disparate treatment in favor of younger, female
client executives. In support of that theory, Smiley claims that Forcepoint redirected established
client accounts from older, male client executives to their younger, female colleagues and failed
to discipline younger, female employees for poor performance Because of this practice,

Forcepoint eventually fired Smiley for failing to generate revenue.

Approximately seven months after Smiley filed his complaint, Forcepoint filed this
motion to compel arbitration on .luly 30, 2018. (Dk. No. 16.) Before Forcepoint filed this
motion, Forcepoint had filed a motion for extension of time to file an answer, an answer, a
proposed discovery plan, a motion for extension of time to respond to a discovery motion, a
response in opposition to a motion to compel discovery, and a motion for entry of an agreed
protective order. Forcepoint filed no dispositive motions before moving to compel arbitration.

Forcepoint argues that the arbitration clause in Smiley’s employment agreement prevents
him from asserting his claims in this Court. The arbitration provision of the Agreement
provides,

10. ARBITRATION.

In the event of any controversy or dispute between you and the Company or

between you and any affiliate or an agent of Company . . . as to all or any part of

this Agreement, any other agreement, or any dispute or controversy whatsoever

pertaining to or arising out of the relationship between you and the Company or

the dissolution or termination of same (collectively, “Arbitrable Disputcs”)

shall, subject to Section ll.l herein, be resolved exclusively by binding

arbitration solely between yourself and the Company conducted in Virginia,

which shall be conducted in accordance with the procedures set forth in the

Dispute Resolution Addendum appended hereto as Schedule 2 (the

“Addendum”), all of which are incorporated into this Agreement. All Arbitrable

Disputes under this Agreement must be brought in your individual capacity, and

not as a plaintiff or class member in any purposed class or representative

proceeding
(Def`.’s Mem. Supp. Mot. Compel Arbitration, Ex. A, 11 10.)

Smiley responds that the arbitration agreement is “ambiguous, non-mutual and
unconscionable,” and asks the Court to delay ruling on this motion until the parties conduct
discovery regarding the employment agreement. (Pl.’s Resp. Opp. to Mot. Compel Arbitration

l.) Citing Forcepoint’s failure to include the arbitration clause as an affirmative defense in its

answer, Smiley has also filed a motion for attorney’s fees.

II. DISCUSSION

The FAA reflects “a liberal federal policy favoring arbitration agreements.” Moses H.
Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. l, 24 (1983); see 9 U.S.C. §§ 1-16. This
policy stems from Congress’s position that “arbitration constitutes a more efficient dispute
resolution process than litigation.” Adkins v. Labor Ready, Inc., 303 F.3d 496, 500 (4th Cir.
2002) (citing Hightower v. GMRI, Inc., 272 F.3d 239, 241 (4th Cir.2001)). Accordingly, “due
regard must be given to the federal policy favoring arbitration, and ambiguities as to the scope of
the arbitration clause itself resolved in favor of arbitration.” Volt Info. Scis., Inc. v. Bd. of Trs. of
Leland StanfordJr. Um°v., 489 U.S. 468, 475-76 (1989).

Recognizing the FAA’s purpose to “reverse the longstanding judicial hostility to
arbitration agreements . . . and to place arbitration agreements upon the same footing as other
contracts,” the Supreme Court has enforced arbitration agreements when a plaintiff asserts
federal statutory claims. Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 89 (2000) (citing
Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 24 (1991)). The Fourth Circuit has held
that “the provisions of the FAA . . . apply to employment agreements to arbitrate discrimination
claims brought pursuant to federal statutes, including Title VII of the Civil Rights Act.” Murray
v. Um`ted Food & Commercial Workers Int’l Um'on, 289 F.3d 297, 302 (4th Cir. 2002) (citing
Circuit City Stores, lnc. v. Adams, 532 U.S. 105, 109 (2001); Hooters of Am., Inc. v. Phillips,
173 F.3d 933, 937 (4th Cir. 1999)).

A. Arbitrability

Courts conduct a three-step inquiry when determining whether the FAA requires a

plaintiff to pursue a claim in arbitration: (l) whether the parties consented to arbitration of their

claim; (2) if so, whether Congress intended to exempt arbitration in the circumstances of the

case; and (3) if Congress did not intend to exempt arbitration, whether arbitration provides a
means to vindicate the plaintiffs claim. Green Tree, 531 U.S. at 90. “[l]n light of the well-
settled fact that Congress has not evinced an intention to preclude a waiver of judicial remedies
for Title VII employment disputes, it is only necessary to address the first and third steps of the
inquiry.” Koridze v. Fanm'e Mae Corp., 593 F. Supp. 2d 863, 867 (E.D. Va. 2009).l
1. Consem to Arbi!ratz'on

The parties here agreed to submit the claims at issue to arbitration. The arbitration
provision requires binding arbitration involving “any dispute or controversy whatsoever
pertaining to or arising out of the relationship . . . [with] the Company.” (Def`.’s Mem. Supp.
Mot. Compel Arbitration, Ex. A, 11 10.) Smiley’s employment discrimination claims arise out of
his relationship with Forcepoint.2 See Koridze, 593 F. Supp. 2d at 867 (finding that similarly
broad language in an arbitration provision encompassed employment discrimination claims).
Accordingly, the parties agreed to arbitrate Smiley’s claims under Title VII and the ADEA.

2. Means lo Vindicate the Plainnj?”'s Claims

Smiley argues that the prohibitive costs of arbitration render the arbitration clause

unconscionable and one-sided.3 When “a party seeks to invalidate an arbitration agreement on

the ground that arbitration would be prohibitively expensive, that party bears the burden of

 

' To compel arbitration under the FAA, Forcepoint must show: “(1) the existence of` a dispute
between the parties, (2) a written agreement that includes an arbitration provision which purports
to govern the dispute, (3) the relationship of the transaction, which is evidenced by the
agreement, to interstate or foreign commerce, and (4) the failure, neglect or refusal of the
defendant to arbitrate the dispute.” Galloway v. Santander Consumer USA, ]nc., 819 F.3d 79, 84
(4th Cir. 2016). In this case, Smiley only contests the validity of` the arbitration agreement,

2 Moreover, the arbitration agreement contemplates disputes involving claims of discrimination
(See Def.’s Mem. Supp. Mot. Compel Arbitration, Ex. B, 11 c.)

3 Although Smiley advances no argument as to the three-step inquiry under Green Tree, the
Court construes his assertions regarding unconscionability as an effort to argue that arbitration
would not provide a means to vindicate his claims under the third prong. See Green Tree, 531
U.S. at 90.

showing the likelihood of incurring such costs.” Green T)'ee, 531 U.S. at 92. The Fourth Circuit
has determined that the “appropriate inquiry” under the third prong of the Green Tree test
“focuses . . . upon the claimant’s ability to pay the arbitration fees and costs, the expected cost
differential between arbitration and litigation in court, and whether the cost differential is so
substantial as to deter the bringing of claims.” Bradford v. Rockwell Semiconductor Sys., Inc.,
238 F.3d 549, 556 (4th Cir. 2001). When the record contains little to no evidence that the
plaintiff would bear such prohibitive costs, “[t]he ‘risk’ that [the plaintiff] will be saddled with
prohibitive costs is too speculative to justify the invalidation of an arbitration agreement.” Green
Tree, 531 U.S. at 91.

Smiley has failed to demonstrate that the arbitration agreement prevents him from
effectively vindicating his claims in arbitration. Despite his assertion that the arbitration
agreement makes recovery impossible, the arbitration agreement permits the arbitrator to award
costs and fees “if a party prevails on a statutory claim that afford the right to recover attorneys’
fees and/or costs.” (Def.’s Mem. Supp. Mot. Compel Arbitration, Ex. B 11 l.) Other than a
generalized “risk” that arbitration would result in prohibitive costs, Smiley has provided no
evidence that arbitration would cause him to incur such costs. Green Tree, 531 U.S. at 91.
Because the parties consented to arbitration of Smiley’s claims and arbitration provides a means

for him to vindicate his claims, the FAA governs the arbitration agreement in this case.4

 

4 'l`o the extent that Smiley asserts an unconscionability defense as to the arbitration agreement
generally, that defense fails. See Sydnor v. Conseco Fin. Servicz'ng Corp., 252 F.3d 302, 305
(4th Cir. 2001) (“Unconscionability is a narrow doctrine whereby the challenged contract must
be one which no reasonable person would enter into, and the ‘inequality must be so gross as to
shock the conscience.”’ (quoting L&E Corp. v. Days lrms of Am., Inc., 992 F.Zd 55, 59 (4th Cir.
1993))). Any inequality resulting from the arbitration agreement falls far short of the “shock the
conscience” standard for unconscionability. Id. Smiley also asks the Court to delay ruling on
Forcepoint’s motion because the parties have not conducted discovery regarding the arbitration
agreement, 'l`hat argument also lacks merit. See, e.g., Wash. Square Sec., lnc. v. Aune, 253 F.

5

B. quault

Smiley also claims that Forcepoint defaulted on its right to compel arbitration by failing
to mention arbitration in its answer and for taking nearly seven months to invoke the arbitration
clause. Although the FAA reflects “a liberal policy” regarding arbitration, this policy “is not
without limits.” DeGidio v. C)'azy Horse Saloon & Rest., lnc., 880 F.3d 135, 140 (4th Cir.
2018). “A litigant may waive its right to invoke the [FAA] by so substantially utilizing the
litigation machinery that to subsequently permit arbitration would prejudice the party opposing
the stay.” Fraser v. Merrill Lynch Pierce, Fenner & Smith, Inc., 817 F.2d 250, 252 (4th Cir.
1987). “But even in cases where the party seeking arbitration has invoked the ‘litigation
machinery’ to some degree, ‘[t]he dispositive question is whether the party objecting to
arbitration has suffered actual prejudice.”’ Id. (quoting Fraser, 817 F.2d at 252). “Two factors
specifically inform [the] inquiry into actual prejudice: (l) the amount of the delay; and (2) the
extent of the moving party’s trial-oriented activity.” Stedor Enters., Ltd. v. Armtex, Inc., 947
F.2d 727, 730 (4th Cir. 1991).

1. Delay

“[A] delay of several months, without more, is insufficient to demonstrate the opposing
party suffered actual prejudice.” Rota-McLarty v. Santander Consumer USA, Inc., 700 F.3d 690,
703 (4th Cir. 2012) (finding no prejudice in a six-and-a-half-month delay). In this case, Smiley
filed his complaint on January 10, 2018, and Forcepoint filed its motion to compel arbitration on
July 30, 2018. Forcepoint, therefore, delayed invoking the arbitration clause for six months and
twenty days. Such a short amount of time prevents Smiley from demonstrating actual prejudice

from Forcepoint’s delay. See Patten Grading & Paving, Inc. v. Skanska USA Bldg., lnc., 380

 

Supp. 2d 839, 845 (W.D.N.C. 2003) (“[T]here is no need to conduct any discovery, albeit
limited, where it is clear that the instant dispute is, in fact, arbitrable.”).

6

F.3d 200, 205 (4th Cir. 2004) (finding no prejudice in a four-month delay); Maxum Founds.,
Inc., 779 F.2d at 982 (finding no prejudice in a three-month delay).

Smiley argues that he suffered prejudice because he incurred approximately $20,000 in
legal fees, but provides no facts to substantiate that claim. Cf Patten, 380 F.3d at 208 (declining
to base prejudice on costs incurred when the opposing party failed to adequately prove the
expense). “Although incurring significant expense as a result of extended litigation can be part
of actual prejudice, such cases usually involve resources expended specifically in response to
motions filed by the party who later seeks arbitration.” Rota-McLarty, 700 F.3d at 703. In any
event, Smiley did not have to expend significant resources responding to any substantial motions
before Forcepoint moved to compel arbitration. See Fraser, 817 F.2d at 252 (finding prejudice
when the party opposing arbitration “had to respond to . . . a motion for partial summary
judgment and three motions to dismiss”). Smiley, therefore, suffered no actual prejudice from
Forcepoint’s minimal delay.

2. Trial-O)'iented Acliw`ty

Because Forcepoint filed no motions to dismiss, motions for summary judgment, or any
other dispositive motions before moving to compel arbitration, Forcepoint did not attempt to
litigate this matter on the merits. See Green Tree, 531 U.S. at 92. In Rosa-McLarty, the Fourth
Circuit found no prejudice to the plaintiff when the defendant removed the case to federal court,
filed an answer, proposed a bifurcated discovery plan, and took the plaintiffs deposition. 700
F.3d at 704; see also Garrett v. Margolis, Pritzker, Eps!ein & Blatt, P.A., 861 F. Supp. 2d 724,
729 (E.D. Va. 2012) (finding no prejudice when the defendant filed two motions to dismiss on
the merits). In contrast, the plaintiff did suffer prejudice when the defendant “filed multiple

motions for summary judgment, served discovery, and twice asked the district court to certify

questions of state law to the South Carolina Supreme Court.” DeGidio, 880 F.3d at 141.
Because neither Forcepoint’s delay nor its minimal trial-related activities demonstrate that
Smiley suffered actual prejudice, Forcepoint has not defaulted on its right to enforce the
arbitration agreement,
III. CONCLUSION

For the reasons stated in this Opinion, the Court will grant Forcepoint’s motion to compel
arbitration and will dismiss this case without prejudice,5 Additionally, the Court will deny as
moot the pending motions in this case.

The Court will enter an appropriate Order.

Let the Clerk send a copy of this Opinion to all counsel of record.

 

   
 
 
 

Date: § Nov. 2018

Richmond, VA John A. Gibney, Jr.

United States Distri J

 

 

 

 

5 “A court may dismiss or stay a suit that is governed by the FAA.” Chronis!er v. Marks &
Harrison, P.C., No. 3:1 lcv688, 2012 WL 966916, at *2 (E.D. Va. Mar. 21, 2012). “The law
remains unsettled as to whether a court should stay or dismiss a case when all claims are subject
to arbitration, but no question exists that the Court has the discretion to take either opinion.”
Quality Plus Servs., Inc. v. AGYAiken LLC, No. 3:16cv727, 2017 WL 2468792, at *6 (E.D. Va.
June 7, 2017). Because all of Smiley’s claims are subject to arbitration, the Court will exercise
its discretion to dismiss this case without prejudice,

8

